DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 3-5, 8, 9, 11, 12, 14-18, 21-23, 26, 27, 29-31, 44, and 46 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 44 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 44: "An LED device comprising: … 
"a barrier coating at least partially disposed over the encapsulant or lens, wherein the barrier coating comprises a polyacrylate-silicon containing material, a polymethylacrylate-silicon containing material, or mixtures thereof represented by Formula (1): … 
where R is methyl or ethyl or a C3-C6 straight or branched alkyl; each R1 is, independently, hydrogen, hydroxyl, alkyl, phenyl, or vinyl, with the proviso that at least one R1 is hydrogen, hydroxyl, or vinyl; R2 and R3 are, independently, hydrogen, methyl, or ethyl; and x and y represent molar amounts of monomer, where 0 < x +y =< 1, and y > 0 arranged as a block co-polymer, a random copolymer, a graft copolymer, or a silane end-terminated polymer," as specifically structured and interrelated in the context of claim 44.
Independent process claim 46 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 21: "A method of reducing or preventing corrosion of corrodible metal components of an LED device, the method comprising: "… 
"applying a barrier coating at least partially disposed over the encapsulant or lens, wherein the barrier coating comprises a polyacrylate-silicon containing material, a polymethylacrylate-silicon containing material, or mixtures thereof represented by Formula (1): … 
where R is methyl or ethyl or a C3-C6 straight or branched alkyl; each R1 is, independently, hydrogen, hydroxyl, alkyl, phenyl, or vinyl, with the proviso that at least one R1 is hydrogen, hydroxyl, or vinyl; R2 and R3 are, independently, hydrogen, methyl, or ethyl; and x and y represent molar amounts of monomer, where 0 < x +y =< 1, and y > 0 arranged as a block co-polymer, a random copolymer, a graft copolymer, or a silane end-terminated polymer," as specifically performed with the recited structures, in the context of claim 46. 
Although various prior art references (see, for example, Lin '1658, Buchhauser '7260, and Kuramoto '5153) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations in claim 44, as structured and interrelated, as identified above, nor do these references anticipate or render obvious the above identified steps in claim 46, as performed with the recited structures, as identified above. 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814